Smith, J.
(dissenting).
I am unable to concur in the conclusion reached by my brethren in this case. The only change made in bringing forward section 2418, Code .of 1880, into the Code of 1892, and from that Code into the Code of 1906' as section 1169, which section is the one upon which this prosecution is founded, is that the word “such” was substituted for the word “other” between the words “or” and “persons” in the fourth line thereof. Because of this substitution of the word “such” for “other,” which I think was manifestly a mere clerical error, appellant contends, first, that the only person who can commit this crime is an officer or agent of a bank, etc., engaged in receiving deposits from officers or agents of banks, etc., engaged in a like business, and, second, that in order for the crime to be committed the person making the deposit must be an officer o,r agent of a bank, etc., engaged in receiving deposits from officers or agents of banks, etc.
The first of these contentions my brethren have upheld ; but I am not sure, from the language of their opinion, whether they mean to uphold the second or not. This language is as follows: “It may be, and doubtless was, the intention of the legislature to prohibit the reception of a deposit from any one; but it is absolutely certain, from a reading of the statute, that the condemnation was directed, not simply to the receiving of deposits, but against the persons engaged in a certain business,” etc. When any statute is brought under review by the courts, the only duty they have to discharge is to ascertain the legislative intent, as contained therein, and to give effect thereto. When the language of the statute is plain and unambiguous, it is unnecessary to invoke any rule of con*564struction, for in that event the statute itself is its own best interpreter. The first thing to be ascertained, therefore, is whether the language of the statute is ambiguous. That portion of the statute which describes the character of persons who can commit the crime defined, disconnected from the remainder of the statute, is plain and unambiguous; for the word “such,” so considered, plainly restricts the commission of the crime to agents and officers of banks, etc., engaged in receiving deposits from agents and officers of banks, etc., engaged in the like business. So, also, when so considered, is that portion of the statute which describes the character of persons for whose benefit the statute was passed; for by it all depositors, irrespective of the business in which they are engaged, are protected. The ambiguity arises when the statute is considered as a whole. When this is done, it becomes doubtful whether the legislature intended to protect all members of the general public in making deposits in any bank, etc., or all depositors in making deposits in banks, etc., provided such banks, etc., are engaged in receiving deposits from the officers and agents of other banks, etc., or only the officers and agents of banks, etc., in making deposits in other banks, etc., engaged in receiving* deposits from the general public, or only the officers and agents of banks, etc., in making deposits in banks, etc., receiving deposits only from such officers and agents. All but one of these constructions reduce the statute to an absurdity and make it of no practical value, a result which the legislature must not be presumed to have intended. 26 Amer. & Eng. Ency. Law (2d Ed.), 648.
In order, therefore, to ascertain the true legislative intent, it becomes necessary for us to examine the statute as it stood in the former Codes, and from this examination it becomes manifest that prior to the adoption of the Code of 1906 the statute was designed to protect all members of the general public in making’ deposits in *565any bank, etc., and that it had been on the statute books for such a length of time as to become a part of the settled policy of the state. This being true, unless the present language of the statute is plainly and unambiguously to the contrary, we must not presume that the legislature, in bringing it forward- into the Code of 1906, intended to alter it in such manner as to radically change this design and settled policy. Interpreted in this light, it seems to me that it is manifest that the legislative iutent as it appears in the Code of 1906 was to protect -all members of the general public in making deposits in any bank, etc. I am therefore of the opinion that the use of the word “such” was a mere clerical error, for which the word “other” should be read. Criminal statutes must be strictly construed, and the courts have no power to add to or take from them, or, for that matter, to add to or take from any other statute; but this does not mean that such statutes are to be construed with such technical strictness as to defeat the purpose of ascer taining the true meaning thereof. The rule is universal, so far as I am aware, that the true meaning of statutes, when ascertained, will be enforced by the courts, even to the extent of correcting errors in the language in which they are couched. “Legislative enactments are not, any more than other writings, to be defeated on account of mistakes or omissions, provided the intention of the legislature can be collected from the whole statute.” 2 Lewis’ Sutherland on Statutory Construction (2d Ed.), 410. And “where it is manifest upon the face of an act that an error has been made in the use of words, the court may correct the error and read the statute as corrected, in order to give effect to the obvious intention of the legislature.” 26 Amer. & Eng. Ency. Law (2d Ed.), 653 to 655, inclusive; Earhart v. State, 67 Miss. 325, 7 South. 347; Bobo v. Commissioners, 92 Miss. 792, 46 South. 819; State v. Louisville & Nashville R. Co., 53 South. 454. Suggestion of error filed and overruled.